USDC SDNY
DOCUMENT ELECTRONICALLY

 

 

FILED
DOC#: >
UNITED sTATEs DISTRICT COURT DATE FILED: g 2 2" cl
soUTHERN DISTRICT 0F NEW Y0RK
X
MEDINQL LTD., -
Plaintiff,
13-Cv-1408 (ALC)
-against-
OPINION & 0RDER
CoRl)Is CORPoRATIoN AND J0HNsoN &
JOHNSGN, .
Defendants. :
X

ANDREW L. CARTER, JR., District Judge:

Plaintiff Medin<)l Ltd. (hereinafter, “Plaintiff”) brings this action against Cordis

Corporation and Johnson & Johnson (collectively, “Defendants”) alleging patent infringement
PROCEDURAL HISTORY

Plaintiff initiated this case on March l, 2013. ECF NO l. At its inception, this case Was
assigned to Judge Shira A. Scheindlin. On June 13, 20l3, Judge Scheindlin granted Defendants’
request to bifurcate the case in Order t0 address Cordis’s equitable defense of laches. ECF No.
22. Judge Scheindlin held a bench trial 0n the issue of laches from January 20 to January 24,
2014. Follcwing the bench trial, the Parties submitted their Proposed Findings 0f Fact and
Ccnclusions cf LaW. ECF Nos. 54-55.

On March l4, 2014, Judge Scheindlin issued an Opinion and Order dismissing Plaintiff’s
case with prejudice ECF No. 64 (the “Scheindlin Opinion”). Judge Scheindlin held that “laches
presents an entire defense to Medinol’s infringement claims.” Id. p. 42. Judge Scheindlin relied
on A.C. Aukerman Co. v. R.L. Chaicles Constr. Co., 960 F.Zd lOZO, 1028-29 (Fed. Cir. 1992) (en
banc) in reaching her decision Ia’. The Clerl< of Court entered Judgment on April 4, 2014. ECF

No. 65.

 

On August 5, 2014, Plaintiff filed a Letter Motion requesting a pre-motion conference to
discuss the filing of a Rule 60(b)(6) motion to vacate the judgment ECF No. 7l. On September
26, 2014, after considering multiple Letter Motions from the Parties, Judge Scheindlin denied
Plaintiffs request for relief under Rule 60(b)(6). ECF No. 80. On October 7, 2014, Plaintiff filed
a Notice of Appeal to the Federal Circuit. ECF No. Sl. On December 22, 2015, the Federal
Circuit held Plaintiff"s appeal in abeyance. ECF No. 87. Following subsequent appeals and a
ruling from the Supreme Court, on April l9, 20l 8, the Federal Circuit issued an Opinion
remanding the case to this District to “determine whether the “eXtraordinary circumstances”
showing required under Rule 60(b)(6) has been established.” ECF No. 90, at 4 (“Fed. Cir.
Opinion”).

Upon remand, this matter was assigned to the undersigned This Court issued an Order
requesting renewed briefing on Plaintiff’s Rule 60(b)(6) motion and set a briefing schedule for
the Parties. ECF No. 93. Plaintiff filed a renewed Motion to Vacate the Clerk’s Judgment on
May 2l , 2018. ECF No 95. Defendants filed their Opposition to Plaintiffs Motion on June 4,
20l 8. Plaintiff filed a Reply to Defendants’ Opposition on June ll, 2018. ECF No. lOl.

Plaintiff’ s Motion is deemed fully briefed. After careful consideration, Plaintiff’ s Motion
to Vacate the Clerk’s Judgment is hereby DENIED.

BACKGROUND

Although familiarity with the factual background and preceding arguments is assumed,
the Court briefly recounts the facts relevant to the instant motion.l

As stated, in determining that the defense of laches barred damages for Plaintiff’s claims

of patent infringement, Judge Scheindlin relied on the Federal Circuit’s decision in Aukerman.

 

1 For a more detailed explanation of the relationship between the parties and the underlying patents involved in this
litigation, see Judge Scheindlin’s Opinion dated March l4, 2014. ECF No. 64.

2

 

See Scheindlin Opinion. ln essence, Aukerman states that laches is an equitable defense to a
claim for patent infringement2 960 F.2d at 1028-29. Prior to the bench trial concerning laches,
the Supreme Court granted certiorari in a different case to decide whether the defense of laches
was appropriate in copyright infringement cases. Petrella v. Metro-Golduyn Mayer, lnc., 572
U.S. 663 (2014).

Judge Scheindlin issued her Opinion dismissing the case on March l4, 20l4, and
Judgement was made final on April 4, 2014. ECF Nos. 64, 65 . Plaintiff did not appeal. On May
l9, 20l4, the Supreme Court held that laches is not a defense in copyright Petrella, 572 U.S.
663. On August 5, 2014, three months after the issuance of the Petrella decision, Plaintiff sought
relief under Federal Rule of Civil Procedure 60(b)(6) by claiming that Petrella Was an
intervening change of law. ECF No. 7l. Judge Scheindlin denied Plaintiff’s request by claiming
that Aukermcm controlled the issues in this case despite the ruling in Petrella. ECF No. 80.
Plaintiff appealed the denial of their Rule 60(b)(6) Motion to the Federal Circuit. ECF No. 8 l.
The Federal Circuit held Plaintiffs appeal in abeyance because they were considering the same
issue in a similar case - whether laches was an appropriate defense in patent infringement cases.
See SCA Hygiene Products Aktiebolag v. Fz`rst Qualily Baby Products, LLC, 807 F.3d 13l l (Fed.
Cir. 2015) (en banc). In SCA Hygz`ene, the Federal Circuit held that laches was, in fact, a defense
in the patent context. [d. The Supreme Court then granted certiorari in SCA Hygiene, and
Plaintiff’s similar petition for certiorari was held.

Ultimately, the Supreme Court reversed SCA Hygiene by holding that Petrella ’s logic

applies to the Patent Act. SCA Hygiene Proa’ucts Aktiebolag v. First Qualz`ly Baby Products,

 

2 “ln a legal context, laches may be defined as the neglect or delay in bringing suit to remedy an alleged wrong,
which taken together with lapse of time and other circumstances, causes prejudice to the adverse party and operates
as an equitable bar.” Aukerman, 960 F.2d at 1028-29.

 

LLC, 137 S.Ct. 954, 959 (2017). More specifically, the Court held that “[l]aches cannot be
interposed as a defense against damages where the infringement occurred within the period
prescribed by [the Patent Act, 35 U.S.C.] § 286.” Id. at 967. The Supreme Court then granted
Plaintiffs Petition and remanded the case for further consideration See Fed. Cir. Opinion. Upon
remand, the Federal Circuit further remanded the case to this District. Id. Additionally, the
Federal Circuit recommended that this Court consider Gonzalez v. Crosby, 545 U.S. 524 (2005).
Id.

ln sum, Plaintiff’s Rule 60(b)(6) Motion was denied due to the then controlling precedent
in Aukermcm. Aukerman has since been overruled by SCA Hygz`ene. At issue before the Court is
whether the Plaintiff has satisfied its burden under Rule 60(b)(6) and whether the Clerk’s
Judgment should be vacated.

STANDARD OF REVIEW

Federal Rule of Civil Procedure 60(b)(6) gives a court discretion to “relieve a party
from a final judgment, order, or proceeding” for any “reason that justifies relief.” Fed. R. Civ.
Proc. 60(b)(6); see Stevens v. Miller, 676 F.3d 62, 67 (2d Cir. 2012) (“The decision whether to
grant a party’S Rule 60(b) motion is committed to the sound discretion of the district court.”)
(internal quotations omitted). Relief under Rule 60(b)(6) “requires a showing of extraordinary
circumstances.” Gonzalez v. Crosby, 545 U.S. 524, 535 (2005); see Lz'ljeberg v. Health Services
Acquisition Corp., 486 U.S. 847, 863 (1988). ln determining whether extraordinary
circumstances exist, a court may consider a variety of factors, including, but not limited to, “the
risk of injustice to the parties and the risk of undermining the public’s confidence in the judicial
process.” Buck v. Davz's, 137 S.Ct. 759, 778 (2017). “ln general, a mere change in decisional law

does not constitute an extraordinary circumstance for the purposes for Rule 60(b)(6).” Marrero

 

Pz`chardo v. Asth/th, 374 F.3d 46, 56 (2d Cir. 2004) (citing Travelers Ina’em. Co. v. Sarkisian,
794 F.2d 754, 757 (2d Cir. 1986)); see Gonzalez, 545 U.S. at 536 (“lt is hardly extraordinary that
subsequently, after petitioner’s case was no longer pending, this Court arrived at a different
interpretation.”).
DISCUSSION

lt is undisputed that the state of the law changed regarding whether laches is an
appropriate defense in patent actions brought within the statute of limitations period articulated
by Congress. Aukerman, the case relied upon by Judge Scheindlin, stated that laches was an
appropriate defense 960 F.2d at 1028-29. That decision was affirmed by the Federal Circuit in
SCA Hygiene. 807 F.3d 1311. The Supreme Court then overruled Aukerman in SCA Hygeine by
holding that “[l]aches cannot be interposed as a defense against damages where the infringement
occurred within the period prescribed by [the Patent Act, 35 U.S.C.] § 286.” 13 7 S.Ct. at 967.
However, laws change, and a change in law in and of itself does not constitute extraordinary
circumstances See Gonzalez, 545 U.S. at 536

I. This Case Does Not Involve Extraordinary Circumstances

As stated, courts have considerable discretion when determining whether to relieve a
party from a final judgment under Rule 60(b)(6). See Stevens, 676 F.3d at 67. Courts can
consider multiple factors, including, but not limited to, the risk of injustice to the parties3 See

Buck, 137 S.Ct. at 778. Plaintiff cites to the nature and magnitude of the change in law, the

 

3 In Sargent v. Columbz'a Forest Prods., Inc., the Second Circuit outlined a four factor test courts could utilize in
determining whether to recall a mandate based on a supervening change in governing law. 75 F.3d 86, 90 (2d Cir.
1996). Those factors include (1) whether the governing law is unquestionably inconsistent with the earlier decision;
(2) Whether the movant brought to the Court’s attention that a dispositive decision was pending in another court; (3)
whether there was a substantial lapse in time between the issuing of the mandate and the motion to recall the
mandate; and (4) whether the equities strongly favor relief. Id. While no Second Circuit has employed this test in the
Rule 60(b)(6) context, certain courts in this district have determined that the Sargent factors may be helpf`ul. Stevens,
676 F.3d at 69 n.7

 

centrality of the changed law to the case, and the extreme and undue prejudice Plaintiff would
suffer if the Clerk’s Judgment were not vacated. Pl’s Mem. Supp. Mot. pp. 20-26 (“Pl’s Mot.”).
However, aside from the change in the applicability of laches as a defense in patent cases, there
is nothing extraordinary about this case
a. Plaintiff Did Not Diligently Pursue An Appeal In This Case

As stated in Gonzalez, a plaintiff’s “lack of diligence in pursuing review” is a factor
mitigating the extraordinary nature of a case 545 U.S. at 537. A “free and voluntary” decision
not to appeal despite “favorable ruling[s] in companion case[s]” does not justify relief from
judgment Id. at 537-38.

Here, Plaintiff “brought the pendency of Petrella to the district court’s attention.” Pl’s
Mot. p. 19. Plaintiff was well aware of the potential significance of Petrella to the state of laches
in intellectual property law and the applicability the decision may have on its own case Ia'.
However, following Judge Scheindlin’s ruling on March 14, 2014, Plaintiff weighed the costs
and balances and voluntarily decided not to appeal the decision because it believed it would be
“futile.” Id. p. ll. When Petrella was decided, on l\/lay 19, 2014, the Supreme Court made it
clear that they were aware of similar laches issues in the patent context. Petrella, 572 U.S. at
700, n.15. lt was not until nearly three months later, on August 5, 2014, that Plaintiff sought
relief from judgment by filing a letter requesting a pre-motion conference to discuss their Rule
60(b)(6) Motion with Judge Scheindlin. ECF No. 71. From March 14 to August 5, 2014, Plaintiff
took no action regarding Judge Scheindlin’s decision. See ECF. As in Gonzalez, Plaintiff
exhibited a “lack of diligence” in pursuing an appeal. 545 U.S. at 537-38. Plaintiff cannot now
use a Rule 60(b)(6) motion “as a substitute for an appeal it failed to take in a timely fashion.”

Stevens, 676 F.3d at 67 (citing United/lirlines, Inc., v. Brz`en, 588 F.3d 158, 176 (2d Cir. 2009)).

 

b. Any Undue Prejudice Or Injustice Plaintiff Will Experience Is Not
Extraordinary In Nature

Plaintiff claims that any order denying their l\/lotion would be unjust and constitute
“extreme prejudice.” Pl’s Mot. p. 24. Plaintiff claims that it has been “completely denied the
opportunity to try its claims.” This is not true As determined by Judge Scheindlin, Plaintiff
delayed bringing an infringement action at numerous points over fourteen years. Scheindlin
Opinion, p. 42. Additionally, as stated above, Plaintiff voluntarily abandoned its quest for relief
by actively deciding not to appeal the decision on laches. Further, any minimal prejudice
Plaintiff may experience does not rise to the level of prejudice faced by movants in cases of a
similar procedural posture See Lz'ljeberg, 486 U.S. at 806 (“Third, it is remarkable - and quite
inexcusable - that Judge Collins failed to rescue himself . .. [despite] the obvious conflict of
interest.”); Buck, 137 S.Ct. at 778 (“Relying on race to impose a criminal sanction poisons public
confidence in the judicial process.”); Marrero Pz`chardo, 374 F.3d at 56 (“Absent a meaningful
and substantive review of Pichardo’s case, manifest injustice Will occur because the change in
law goes to the very basis of Pichardo’s deportation.”); ln re TerroristAttacks on Sept. 1 ], 20]1,
741 F.3d 353, 357 (“The procedural history of this case produced inconsistent results between
two sets of plaintiffs suing for damages based on the same incident.”)

CONCLUSION

After careful consideration, the circumstances in this case are not sufficiently
extraordinary to cause this Court relieve Plaintiff from final judgment This case presents a
change in decisional law, and nothing more Therefore, Plaintiff’ s Rule 60(b)(6) Motion to

Vacate Judgment is hereby DENIED.

 

SO ORDERED.

Dated: March 29, 2019
New York, New York

w?£k-%

ANDREW L. CARTER, JR.
United States District Judge

 

